Citation Nr: 1543138	
Decision Date: 10/07/15    Archive Date: 10/13/15

DOCKET NO.  98-09 310	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for a joint disability (claimed as fibromyalgia/chronic fatigue syndrome), to include as a qualifying chronic disability under 38 C.F.R. § 3.317.

2.  Entitlement to service connection for a left knee disorder, to include as secondary to service-connected disability. 

3.  Entitlement to an initial compensable rating for hemorrhoids prior to July 15, 2014, and to a rating in excess of 20 percent thereafter.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America




WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty for training (ACDUTRA) in the Army National Guard from April 1964 to September 1964.  He had further Reserve duty until January 1970, and enlisted in the Naval Reserve in February 1974.  The Veteran also had a period of active duty service from January 1991 to May 1991, including service in the Persian Gulf. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts. 

The Veteran provided testimony at a February 2001 hearing before a Veterans Law Judge (VLJ) of the Board who has since retired.  Under 38 C.F.R. § 20.707, a claimant is entitled to have final determination of his or her claim made by the VLJ who conducted a hearing.  Accordingly, the Veteran elected to have a new hearing before the undersigned VLJ in May 2010.  

This case was previously before the Board on multiple occasions.  In pertinent part, the Board denied the Veteran's claim of service connection for a joint disability to include as a qualifying chronic disability under 38 C.F.R. § 3.317 by a March 2012 decision.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  By an October 2013 Order, the Court, pursuant to a joint motion for remand (JMR), vacated the Board's March 2012 decision to the extent it denied service connection for a joint disability, and remanded the claim for action consistent with the JMR.

The Board notes that in March 2012 it also remanded the other appellate claims for further development to include promulgation of a Statement of the Case (SOC) on the hemorrhoids claim in accord with Manlincon v. West, 12 Vet. App. 238 (1999).  An SOC was promulgated on that issue in May 2012, and the Veteran perfected his appeal as to that issue by filing a Substantive Appeal in June 2012.  

In May 2014, the Board remanded this appeal for further development, to include new VA examinations.  Such examinations, as detailed below, were accomplished in July 2014 and January 2015.  Although the January 2015 VA examination was subsequent to the most recent Supplemental SOC (SSOC) in October 2014, the Veteran has waived initial agency of original jurisdiction (AOJ) consideration of this evidence in accord with 38 C.F.R. § 20.1304(c) (2014).  All other development directed by the May 2014 remand was substantially accomplished.  Accordingly, a new remand is not required in order to comply with the holding of Stegall v. West, 11 Vet. App. 268 (1998).  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (Remand not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

The Board further notes that when it remanded this case in May 2014, it also included the issue of entitlement to service connection for a right knee disorder.  However, service connection was established for such a disability by an October 2014 rating decision.  The Veteran has not, expressed dissatisfaction with this decision to include the initial rating assigned or effective date thereof.  Thus, this matter has been resolved and is no longer on appeal.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997). 

The October 2014 rating also assigned a 20 percent rating for the Veteran's hemorrhoids, effective July 15, 2014 (date of VA examination).  Nevertheless, this claim remains in appellate status in accord with AB v. Brown, 6 Vet. App. 35 (1993).  Accordingly, the Board has construed the appellate claim on the title page to reflect this development.

FINDINGS OF FACT

1.  The Veteran had active service in the Southwest Asia theater of operations during the Persian Gulf War.

2.  The competent medical and other evidence of record reflects the Veteran has been diagnosed with fibromyalgia, and that it is compensably disabling.

3.  The competent medical and other evidence of record reflects it is at least as likely as not the Veteran's current left knee disorder developed secondary to his service-connected low back disorder.

4.  Prior to July 15, 2014, the competent medical and other evidence of record reflects the Veteran more nearly approximated the criteria of large hemorrhoids than not.  However, the record does not reflect his hemorrhoids were manifested by secondary anemia or fissures during this period.

5.  For the period from July 15, 2014, the Veteran has been in receipt of the maximum schedular rating for hemorrhoids.

6.  The record reflects the Veteran's hemorrhoids have resulted in impairment of sphincter control to include occasional involuntary bowel movements, necessitating wearing of a pad.

7.  The record reflects the symptomatology the Veteran's hemorrhoids has been adequately reflected by the schedular criteria, and there are no other indicia of an exceptional or unusual disability picture such as marked interference with employment or frequent periods of hospitalization.





CONCLUSIONS OF LAW

1.  The criteria for a grant of service connection for fibromyalgia are met.  38 U.S.C.A. §§ 1110, 1117, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.317 (2014).

2.  The criteria for a grant of service connection for the Veteran's left knee disorder are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2014).

3.  The criteria for a compensable rating of no more than 10 percent for the Veteran's service-connected hemorrhoids prior to July 15, 2014, are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.114, Diagnostic Code 7336 (2014).  

4.  The criteria for a rating in excess of 20 percent for the Veteran's service-connected hemorrhoids for the period from July 15, 2014, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.10, 4.114, Diagnostic Code 7336 (2014).  

5.  The criteria for a separate rating of 30 percent for impairment of sphincter control due to service-connected hemorrhoids are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.25, 4.114, Diagnostic Code 7332 (2014); Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The Board notes at the outset that VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

As to the hemorrhoids, the Board notes that this appellate claim originates from a disagreement with the initial rating assigned following the establishment of service connection.  In Dingess v. Nicholson, 19 Vet. App. 473, 490-1 (2006), the Court held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Thus, VA's duty to notify in this case is satisfied.  See also Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

Despite the foregoing, the Board does take note of the fact the Veteran has been sent various correspondence that explains the information and evidenced used by VA to determine disability rating(s) and effective date(s).  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (VA can demonstrate that a notice defect is not prejudicial if it can be demonstrated ... that any defect in notice was cured by actual knowledge on the part of the appellant that certain evidence (i.e., the missing information or evidence needed to substantiate the claim) was required and that the appellant should have provided it.); see also Overton v. Nicholson, 20 Vet. App. 427 (2006).  In any event, the Veteran has not demonstrated any prejudice with regard to the content or timing of any notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).

In addition, the Board finds that the duty to assist a claimant in the development of his or her case has been satisfied regarding his hemorrhoids claim.  The Veteran's service treatment records are on file, as are various post-service medical records.  Further, the Veteran has had the opportunity to present evidence and argument in support of this claim, and nothing indicates he has identified the existence of any relevant evidence that has not been obtained or requested.  For example, he has not identified outstanding records documenting symptoms of his hemorrhoids that are not reflected by the evidence already of record.  Moreover, he was accorded VA medical examinations which evaluated his hemorrhoids in November 1996, July 2001, and July 2014.  VA examiners are presumed qualified to render competent medical opinion(s).  See Rizzo v. Shinseki, 580 F.3d 1288 (Fed. Cir. 2009).  No inaccuracies or prejudice is demonstrated with respect to these examinations, nor has the Veteran reported his hemorrhoids have increased in severity since the most recent examination.  The Board thus finds that these examinations are adequate for resolution of this case.  Consequently, the Board finds that the duty to assist the Veteran has been satisfied.

The Board also notes that, in Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. 3.103(c)(2) requires that the RO official or VLJ who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  

With respect to the aforementioned February 2001 and May 2010 Board hearings, the Board notes that both VLJs accurately noted the nature of the appellate claims at that time, and asked questions to clarify the Veteran's contentions.  Although the Veteran did discuss his hemorrhoid symptoms at these hearings, the pertinent issue on appeal was entitlement to service connection for hemorrhoids, and not the appropriate the rating to be assigned for this disability.  Therefore, it does not appear there was any basis for either VLJ to suggest evidence that would support a higher rating or explain such a claim.  Moreover, as part of the June 2012 Substantive Appeal specifically submitted on the present appeal for higher rating(s), the Veteran explicitly indicated that no hearing was desired in conjunction with this case.  Further, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor has he identified any prejudice in the conduct of either hearing.  As such, the Board finds that, consistent with Bryant, the duties set forth in 38 C.F.R. 3.103(c)(2) have been satisfied. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

I.  Service Connection

General Legal Criteria

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

Active service includes any period of ACDUTRA during which the individual was disabled from a disease or an injury incurred in the line of duty, or a period of inactive duty training during which the veteran was disabled from an injury incurred in the line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident occurring during such training.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).  Further, ACDUTRA includes full-time duty in the Armed Forces performed by the Reserves for training purposes.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).  Inactive duty training includes duty, other than full-time duty, prescribed for the Reserves.  38 U.S.C.A. § 101(23)(A).  Reserves includes the National Guard.  38 U.S.C.A. § 101(26), (27).

The Veteran had active service in the Southwest Asia theater of operations during the Persian Gulf War.  Although VA does not specifically recognize a disability of "Gulf War Illness," various legal provisions apply specifically to compensation claims from Persian Gulf War veterans.  Except as provided in 38 C.F.R. § 3.317(c), VA shall pay compensation in accordance with Chapter 11 of Title 38, United States Code, to a Persian Gulf veteran who exhibits objective indications of chronic disability resulting from an illness or combination of illnesses manifested by one or more signs or symptoms such as those listed in 38 C.F.R. § 3.317(b), provided that such disability: (i) became manifest either during active military, naval, or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016; and (ii) by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.

For purposes of 38 C.F.R. § 3.317, "objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3). 

For purposes of 38 C.F.R. § 3.317, disabilities that have existed for 6 months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a 6-month period will be considered chronic.  The 6-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a). 

For the purposes of 38 C.F.R. § 3.317(a)(1) , signs or symptoms which may be manifestations of undiagnosed illness include, but are not limited to: (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; 
(8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders.  38 C.F.R. § 3.317(b). 

In addition to certain chronic disabilities from undiagnosed illness, service connection may also be given for medically unexplained chronic multisymptom illness (such as chronic fatigue syndrome, fibromyalgia, and functional gastrointestinal disorders (excluding structural gastrointestinal diseases) that is defined by a cluster of signs and symptoms, as well as for any diagnosed illness that the VA Secretary determines by regulation warrants a presumption of service connection.  38 C.F.R. § 3.317(a) 

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

Analysis -- Fibromyalgia

The Veteran has reported various symptoms which he contends are indicative of a chronic joint disability, claimed as fibromyalgia/chronic fatigue syndrome, which he contends was incurred as a result of his active service.

The Board observes that the Veteran is competent, as a lay person, to describe visible symptomatology.  However, whether such symptoms are manifestations of a medically unexplained chronic multisymptom illness such as chronic fatigue syndrome or fibromyalgia, involves complex medical issues that generally requires competent medical evidence to resolve.  Here, nothing on file shows that the Veteran has the requisite knowledge, skill, experience, training, or education to render a medical opinion.  Consequently, his contentions cannot constitute competent medical evidence.  38 C.F.R. § 3.159(a)(1).

The Board notes that the service treatment records do not contain any entries diagnosing fibromyalgia or chronic fatigue syndrome.  His post-service medical records do note complaints of symptoms such as joint pain and fatigue, and there are findings in the VA treatment records of fibromyalgia.  It does not appear he was actually diagnosed with chronic fatigue syndrome, but one May 2011 treatment record attributed symptoms to possible fibromyalgia versus chronic fatigue syndrome.  In other words, it appears the issue was which was the most appropriate diagnosis for these symptoms.  

The Board further notes the Veteran was accorded multiple VA examinations regarding this claim.  For example, a May 2007 VA examination noted, in part, that a January 2007 private rheumatology report noted chronic fatigue was a manifestation of the Veteran's clinical depression and possibly PTSD.  The VA examiner concluded as follows:

Veteran most likely has chronic fatigue syndrome/fibromyalgia as has multiple tender points as well as diffuse pressure sensitivity and overall this could be a physical manifestation of his underlying MHC issues [active clinical depression /PTSD].  [vet has no evidence of joint or muscle inflammation on physical examination or laboratory testing]

. . . 

Regarding chronic fatigue syndrome/fibromyalgia there are no definite diagnostic laboratory tests, testing should be kept to a minimum.  There is no highly effective therapy and therefore treatment cannot be used to help confirm the diagnosis.  Since fibromyalgia is a chronic disorder, the diagnosis is best made after observation of the patient's symptoms and signs over time.  

Also vet has comorbid psych issues [like dysthymia, active depression, PTSD foll closely by MHC] as well as related irritable bowel syndrome.  I believe that vet might benefit from psychotherapy [focusing upon uncovering the maladaptive thoughts, underlying beliefs, resulting in negative emotions, and maladaptive behavioral patterns that lead to the development of a stress response, and subsequently to low back pain exacerbation]

Vet also had many positive Waddell's signs with multiple inconsistencies on exam as well as some evidence for malingering . . . as many of the Veteran's complaints are not substantiated by the physical findings.

In addition, the December 2010 VA joints examiner noted that the Veteran's symptoms related during the May 2007 VA examination bore significant similarity to those elicited on examination.  However, the December 2010 VA examiner concluded the Veteran did not meet the criteria for a diagnosis of fibromyalgia.

The July 2014 VA examination also found the Veteran did not meet the criteria for a diagnosis of fibromyalgia or chronic fatigue syndrome.  Similarly, the January 2015 VA examination found the Veteran had never been diagnosed with chronic fatigue syndrome.  However, the January 2015 VA examiner did find the Veteran to have fibromyalgia and constant symptoms thereof to include musculoskeletal pain, muscle weakness, stiffness, and fatigue.

In view of the foregoing, the Board finds that the preponderance of the competent medical evidence is against a finding the Veteran currently has chronic fatigue syndrome.  However, the competent medical evidence appears to at least be in equipoise as to whether he currently has fibromyalgia.  Moreover, the supporting evidence, to particularly the January 2015 VA examination, indicates the fibromyalgia symptoms are at least compensably disabling.

Although there is competent medical evidence such as the December 2010 VA examination which found the Veteran did not have fibromyalgia, the Court held in McClain v. Nicholson, 21 Vet. App. 319 (2007) that the requirement that a claimant have a current disability before service connection may be awarded for that disability is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even if no disability is present at the time of the claim's adjudication.  The Board also reiterates that the law mandates resolving all reasonable doubt in favor of a claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Alemany v. Brown, 9 Vet. App. 518 (1996), the Court noted that, in light of the benefit of the doubt provisions, an accurate determination of etiology is not a condition precedent to granting service connection; nor is "definite etiology" or "obvious etiology."  

In view of the foregoing, and resolving all reasonable doubt in favor of the Veteran, the Board finds he is entitled to a grant of service connection for fibromyalgia pursuant to the provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317.

Analysis - Left Knee

Initially, the Board notes that the Veteran's service treatment records do not appear to show a diagnosis of a chronic left knee disorder.  For example, his lower extremities were consistently evaluated as normal on service examinations and he indicated no "trick" or locked knee on Reports of Medical History to include in September 1996.  Further, the record indicates he was first diagnosed with a chronic left knee disorder years after the end of his military service.

The Veteran has contended, in part, that he developed a left knee disorder secondary to his service-connected low back disorder.  Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

The Board notes that the effect one disability has upon another involves complex medical issues which generally require competent medical evidence to resolve.  Moreover, this finding is supported by Waters v. Shinseki, 601 F.3d 1274  (Fed. Cir. 2010) in which the Federal Circuit held in the context of a claimant contending secondary service connection that the claimant's own conclusory generalized statement that his service illness caused his present medical problems was not enough to entitle him to a medical examination.  If such a contention is not sufficient to warrant a medical examination, it is clear that it is not sufficient to warrant a grant of service connection.  The Board has already determined the Veteran's contentions do not constitute competent medical evidence.

A November 1996 VA general medical examination noted that the Veteran complained of his knees buckling, and he was diagnosed with knee pain.  However, no etiology opinion was promulgated regarding his knee complaints.

A subsequent April 2008 VA examination included a diagnosis of bilateral knee pain, related to degenerative joint disease of the bilateral knees.  On the subject of what relationship knee disorders had to a service-connected back disability, the examiner stated that "years of altered gait from back pain could in theory have caused or aggravated his knee pain.  However it is not likely to be the sole cause of knee pain."  The examiner then qualified that it would be resorting to mere speculation to give any further opinion.  

A December 2010 VA medical examination included an opinion to the effect that the Veteran's knee disorders are not related to service or the service-connected back disability.  

The March 2012 VA examination included an opinion to the effect the Veteran's current knee disorders were less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury event or illness.  In support of this opinion, the examiner noted that although the Veteran had significant stress on his knees during his military service, there was no history of knee problems at that time.  Further, the examiner stated the Veteran began to have symptoms about 10 years ago at least several years after leaving military service in a pattern consistent with age related osteoarthritis.  Therefore, the examiner concluded there was no evidence linking his military history with the knee osteoarthritis; and there was no evidence that the osteoarthritis had its onset during military service.  

The Board previously determined that the aforementioned VA medical examinations and opinions expressed therein were not adequate for resolution of the Veteran's knee claim in that they did not adequately address the issue of secondary service connection, and remanded this case in May 2014 for a new examination.

The subsequent July 2014 VA examination diagnosed bilateral knee osteoarthritis, and opined that this condition was less as likely than not (less than 50 percent probability) incurred in or caused by any claimed in-service injury, event or illness.  Further, this is consistent with the previous VA examination findings and opinions.  Although these examinations were deemed to be inadequate regarding the issue of secondary service connection, no such deficiency appears to apply regarding the issue of direct service connection.  Therefore, it appears the preponderance of the competent medical and other evidence of record is against a finding the current left knee disorder was incurred in or otherwise the result of military service.

The Board notes, however, that the July 2014 VA examiner also opined that the conditions claimed, namely the bilateral knee and lower leg conditions, were at least as likely as not (50 percent or greater probability) incurred in or caused by the  service-connected low back disorder.  Further, this opinion was the basis for service connection being established for the right knee disorder via the October 2014 rating decision.  Although the examiner discussed the right knee symptomatology in the rationale for this opinion and not that of the left knee, the overall opinion was that both knees were caused by the low back disorder.  Moreover, the Board reiterates that the law mandates resolving all reasonable doubt in favor of the claimant.  

In view of the foregoing, the Board finds the competent medical and other evidence of record reflects it is at least as likely as not the Veteran's current left knee disorder developed secondary to his service-connected low back disorder.  Therefore, service connection is warranted for this disability.

II.  Higher Rating(s) - Hemorrhoids

Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations applies, assigning the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994).  However, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  In fact, the Veteran has already been assigned such "staged" ratings for his hemorrhoids.

Under Diagnostic Code 7336, the code for rating hemorrhoids, external or internal, a noncompensable rating is warranted for mild or moderate hemorrhoids.  A higher 10 percent rating is warranted for large or thrombotic, irreducible, with excessive redundant tissue, evidencing frequent recurrences.  The highest rating, a 20 percent rating is warranted for hemorrhoids with persistent bleeding and with secondary anemia, or with fissures.  38 C.F.R. § 4.114.

The Board finds that, prior to July 15, 2014, the competent evidence of record reflects the Veteran more nearly approximated the criteria of large hemorrhoids than not.  For example, the November 1996 VA anus and rectum examination explicitly found he had large hemorrhoids at "8, 4, and 8 o'clock."  Granted, the July 2001 VA examination found only small external hemorrhoids measuring approx 15 mm, non-painful to palpation; and no internal hemorrhoids were noted.  However, on both of these examinations he indicated he had greater severity of his hemorrhoids during episodes of diarrhea which are a symptom of his service-connected irritable bowel syndrome.  He specifically reported at the July 2001 VA examination that these episodes caused his hemorrhoids to swell.  Further, he reported similar symptoms on a May 2007 VA spine examination and in various treatment records, and such was noted in private medical statements dated in January 2010 and March 2011.  In addition, a September 2007 colonoscopy report included findings of large, non-bleeding, grade 3 internal hemorrhoids.  Other treatment records include findings of hemorrhoids, but do not comment on the size thereof.  Nevertheless, the Board cannot ignore the evidence indicating he had periods of large hemorrhoids particularly during episodes of diarrhea, and the record reflects recurrent episodes of diarrhea during this period.

The Board acknowledges that the record does not appear to demonstrate excessive redundant tissue.  Further, the fact that there were periods, such as the July 2001 VA examination, where the hemorrhoids were found to be small does tend to show they were reducible.  In fact, the January 2010 and March 2011 private medical statements referred to him reducing his hemorrhoids.  The March 2011 statement further reported that he had no history of thrombosed hemorrhoids.  Nevertheless, the Board must also acknowledge that the law mandates resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; and where there is a question as to which of two evaluations applies, assigning the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7.

In view of the foregoing, the Board finds the Veteran is entitled to at least a compensable rating of 10 percent for his service-connected hemorrhoids for the period prior to July 15, 2014, under Diagnostic Code 7336.  

The Board also finds that the record does not warrant a rating in excess of 10 percent for the period prior to July 15, 2014 under Diagnostic Code 7336.  For example, while there is evidence of occasional bleeding, it does not appear he had the type of persistent bleeding associated with the criteria for a 20 percent rating.  The November 1996 rectal examination was negative for occult blood, and stated there was no bleeding.  The September 2007 colonoscopy report noted that the internal hemorrhoids were non-bleeding.  The January 2010 private medical statement noted the Veteran did have occasional blood but he denied frequent bleeding.  He did not report bleeding on the July 2001 VA examination, nor were there findings of such on physical examination.  More importantly, the record for this period to include treatment records, private medical statements, and the aforementioned VA examinations do not include evidence demonstrating secondary anemia or fissures.  In fact, the first documented competent medical finding of fissures appears to be that of the July 15, 2014, VA examination.

In view of the foregoing, the Board finds that the Veteran does not meet or nearly approximate the criteria for a rating in excess of 10 percent for the period prior to July 15, 2014, to include as a "staged" rating(s).

For the period from July 15, 2014, the Veteran has been in receipt of the maximum schedular rating for hemorrhoids under Diagnostic Code 7336.  In other words, there is no basis by which the Board can assign a higher schedular rating under this Code, to include as a "staged" rating(s).

The Board further finds, however, that the Veteran's hemorrhoids have resulted in impairment of sphincter control.  For example, the Veteran has submitted various lay statements reporting that he has impairment of sphincter control during his flare-ups of hemorrhoids to include anal leakage.  In addition, the March 2011 private medical statement noted, in pertinent part, that the Veteran's symptoms when his hemorrhoids are aggravated include "seepage from his anus."  Moreover, the July 2014 VA examination included a finding that impairment of rectal sphincter control was a finding, sign, or symptom attributable to the service-connected hemorrhoids.  

The Board acknowledges that impairment of sphincter control is evaluated pursuant to the criteria found at 38 C.F.R. § 4.114, Diagnostic Code 7332.  Except as otherwise provided in the rating schedule, all disabilities, including those arising from a single disease entity, are to be rated separately, and then all ratings are to be combined pursuant to 38 C.F.R. § 4.25.  Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  The Court has interpreted 38 U.S.C.A. § 1155 as implicitly containing the concept that the rating schedule may not be employed as a vehicle for compensating a claimant twice (or more) for the same symptomatology; such a result would overcompensate the claimant for the actual impairment of his earning capacity and would constitute pyramiding of disabilities, which is cautioned against in 38 C.F.R. § 4.14.  In Esteban, the Court found that the critical element was that none of the symptomatology for any of the conditions was duplicative of or overlapping with the symptomatology of the other conditions.  Here, Diagnostic Code 7336 does not explicitly address the criteria regarding impairment of sphincter control.  Moreover, the Board reiterates the law mandates resolving all reasonable doubt in favor of the Veteran to include degree of disability.  Therefore, the case warrants consideration of a separate rating pursuant to Diagnostic Code 7332.

Under Diagnostic Code 7332, a noncompensable rating is warranted for healed or slight, without leakage.  A 10 percent rating is warranted for constant slight or occasional moderate leakage.  A 30 percent rating is warranted for occasional involuntary bowel movements, necessitating wearing of a pad.  A 60 percent rating require extensive leakage and fairly frequent involuntary bowel movements.  A 100 percent rating is warranted for complete loss of sphincter control.

In this case, the Board notes that the July 2014 VA examination found, in pertinent part, that the July 2014 VA examination found, in pertinet part, that the Veteran had occasional moderate leakage.  Further, this is consistent with the lay and other evidence of record, to include the March 2011 private medical statement, which reflects these symptoms occur intermittently during flare-ups of hemorrhoids.  In addition, the July 2014 VA examination noted that there were times when the leakage required the use of pads.  As such, the record reflects he more nearly approximates the criteria for a 30 percent rating under Diagnostic Code 7332.

The Board acknowledges that the July 2014 VA examination noted the Veteran had fairly frequent involuntary bowel movements, which is part of the criteria for a 60 percent rating under Diagnostic Code 7332.  However, the examination report also indicates that these bowel movements were actually due to the already service-connected and separately evaluated irritable bowel syndrome.  As such, it does not appear it should be taken into account when determining the rating for impairment of sphincter control.  Moreover, the record does not indicate the type of extensive leakage otherwise required for assignment of a 60 percent rating, nor the complete loss of sphincter control required for a 100 percent rating.  Consequently, the Board concludes the Veteran does not meet or nearly approximate the criteria for a separate rating in excess of 30 percent under Diagnostic Code 7332.

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Board finds that the rating criteria contemplate the Veteran's service-connected fissures with hemorrhoids, particularly Diagnostic Code 7336 as it focuses on the size and frequency of hemorrhoids.   The only other symptoms indicated as being due to the hemorrhoids is the impairment of sphincter control, which the Board has determined warrants a separate rating under Diagnostic Code 7332.  Nothing in the record indicates any other manifestations of this service-connected disability that are not contemplated in the rating criteria.  Moreover, there are no other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization.  Therefore, referral for consideration of extraschedular rating is not warranted.

Lastly, the Board notes that notes that, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim of entitlement to a total rating based upon individual unemployability (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  However, in this case, the Veteran was separately granted entitlement to a TDIU.  Therefore, no further discussion of whether he is entitled to such a benefit is necessary.  See Locklear v. Shinseki, 24 Vet. App. 311 (2011).






ORDER

Service connection for fibromyalgia is granted.

Service connection for left knee disorder is granted.

An initial compensable rating of no more than 10 percent for service-connected hemorrhoids is granted for the period prior to July 15, 2014, subject to the law and regulations governing the payment of monetary benefits.

A rating in excess of 20 percent for service-connected hemorrhoids for the period from July 15, 2014, is denied.

A separate compensable rating of no more than 30 percent for impairment of sphincter control due to the service-connected hemorrhoids is granted, subject to the law and regulations governing the payment of monetary benefits.



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


